UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6192


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DUANE MONTRIK BURTON,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (7:00-cr-00105-F-1)


Submitted:    May 28, 2009                  Decided:   June 8, 2009


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Duane Montrik Burton, Appellant Pro Se.     Anne Margaret Hayes,
Michael Gordon James, Rudolf A. Renfer, Jr., Assistant United
States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Duane    Montrik    Burton       appeals    the    district    court’s

order denying his motion for reduction of sentence pursuant to

18 U.S.C. § 3582(c)(2) (2006).            We have reviewed the record and

find   no   reversible    error.        Accordingly,       we    affirm    for   the

reasons stated by the district court.                 United States v. Burton,

No. 7:00-cr-00105-F-1 (E.D.N.C. Jan. 27, 2009).                  We further deny

Burton’s request for appointment of counsel.                    We dispense with

oral   argument      because    the    facts    and     legal    contentions     are

adequately    presented    in    the    materials       before    the   court    and

argument would not aid the decisional process.

                                                                           AFFIRMED




                                          2